 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 1 of 9 PageID: 47



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 STEPHEN DAVIS,

                               Plaintiff,
        V.

                                                    Civil Action No. 2:19-cv-20234 (BRM-JAD)
SHIMANO NORTH AMERICA
HOLDING, INC., SHIMANO
AMERICANCORPORATION,SHIMANO
NORTH AMERICA BICYCLE, INC.,
GLOBAL VELO, LNC. d/b/a M
MOTOBECANEU. S.A, d/b/a
MOTOBECANE, BIKESDIRECT. COM,
JOHN DOES 1-10, and ABC
CORPS., 1-10,
                               Defendants.



     SHIMANO NORTH AMERICA HOLDWG INC'S ANSWER TO PLAEVTIFF'S
                                            COMPLAINT

        Defendant Shimano North America Holding, Inc. ("SNAH") by and through its attorneys,

Littleton Park Joyce Ughetta & Kelly LLP, responds to Plaintiffs Complaint as follows:

                                            THE PARTIES

        1      SNAH lacks knowledgeor information sufficientto fonn a beliefas to the truth of

the allegations in paragraph 1 of The Parties section of the Complaint.

        2.     SNAH admits that it is a California corporation registered to do business as a

foreign corporation in New Jersey with its principal place ofbusiness located in Irvine,

California.

        3.     SNAH denies all allegations asserted against it in Paragraph 3 of The Parties

section of the Complaint. SNAH lacks knowledge or information sufficient to form a belief as to

thetmth ofallegations directed at otherparties.
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 2 of 9 PageID: 48



        4.      SNAH denies all allegations asserted against it in Paragraph 4 of The Parties

section ofthe Complaint. SNAH lacks knowledge or information sufficient to fonn a belief as to

the ti-uth of allegations directed at other parties.

        5.      SNAHrespondsto Paragraph5 ofThe Parties only on its ownbehalf, and denies

Plaintiffs collective designationofseveral entities as "Shimano".

        6.      SNAH denies the allegations in paragraph 6 ofThe Parties section ofthe

Complaint.

        7.      SNAH denies the allegations in paragraph 7 ofThe Parties section ofthe

Complaint.

        8.      SNAHlacks knowledgeor information sufficientto form a beliefas to the tmth of

the allegations in paragraph 8 ofThe Parties section ofthe Complaint.

        9.      SNAHlacks knowledgeor information sufficientto form a beliefas to the truth of

the allegations in paragraph 9 ofThe Parties section ofthe Complaint.

        10.     SNAHlacks knowledgeor information sufficientto form a beliefas to the truth of

the allegations in paragraph 10 of The Parties section ofthe Complaint.

        11.     SNAHlacks knowledgeor information sufficientto form a beliefas to the tmth of

the allegations in paragraph 1 1 ofThe Parties section ofthe Complaint.

       12.      SNAHlacks knowledgeor information sufficientto form a beliefas to the truth of

the allegations in paragraph 12 ofThe Parties section ofthe Complaint.

       13.     SNAHlacks knowledgeor information sufficientto form a beliefas to the ti-uthof

the allegations in paragraph 13 of The Parties section ofthe Complaint.

       14.     SNAHlacks knowledgeor information sufficientto form a beliefas to the truth of

the allegations in paragraph 14 of The Parties section ofthe Complaint.
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 3 of 9 PageID: 49



                              FACTS COMMON TO ALL COUNTS

        1.      SNAHlacks knowledgeor infonnationsufficientto form a beliefas to the truth of

the allegations in paragraph 1 ofthe Facts Common to All Counts section ofthe Complaint.

        2.      SNAHlacksknowledgeor information sufficientto form a beliefasto the truth of

the allegations in paragraph 2 of the Facts Common to All Counts section of the Complaint.

        3.      SNAHlacks knowledgeor infomiationsufficientto form a beliefas to the truth of

the allegations in paragraph 3 ofthe Facts Common to All Counts section ofthe Complaint.

        4.      SNAH lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph 4 of the Facts Common to All Counts section ofthe Complaint.

        5.      SNAHlacks knowledgeor infonnationsufficientto form a beliefas to the tmth of

the allegations in paragraph 5 of the Facts Common to All Counts section ofthe Complaint.

        6.      SNAHdeniesthe allegationsin paragraph6 ofthe Facts Commonto All Counts

sectionofthe Complaint.

                                         FIRST COUNT

       (PRODUCTS LIABILITY-DESIGN DEFECT, MANUFACTURING DEFECT,
          DEFECTIVE WARNING/FAILURE TO WARN - ALL DEFENDANTS)

         1.     SNAHrepeats its prior responses as if fully set forth herein.

         2.     SNAH deniesthe allegations directed at it in paragraph2 ofthe First Count ofthe

Complaint. As to otherparties, SNAHlacks knowledgeor infonnationsufficientto form a belief

as to thetruth ofthe allegations.

        3.      SNAH deniesthe allegations directed at it in paragraph3 ofthe First Count ofthe

Complaint. As to otherparties, SNAHlacks knowledgeor infonnationsufficientto fomi a belief

as to the truth ofthe allegations.
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 4 of 9 PageID: 50



         4.      SNAH denies the allegations directed at it in paragraph4 ofthe First Count ofthe

Complaint. As to otherparties, SNAH lacks knowledgeor information sufficientto form a belief

as to the truth of the allegations.

         5.      SNAH deniesthe allegations directed at it in paragraph5 ofthe First Count ofthe

Complaint. As to otherparties, SNAH lacks knowledgeor information sufficientto form a belief

as to the tmth ofthe allegations.

         6.      SNAH denies the allegations directed at it in paragraph6 ofthe First Count ofthe

Complaint. As to otherparties, SNAH lacks knowledgeor information sufficientto fonn a belief

as to the b-uth of the allegations.

         7.     SNAHdeniesthe allegations directed at it in paragraph7 ofthe First Count ofthe

Complaint. As to otherparties, SNAHlacks knowledgeor information sufficientto form a belief

as to the truth ofthe allegations.

         8.     SNAH denies the allegations directed at it in paragraph8 ofthe First Count ofthe

Complaint. As to other parties, SNAHlacks knowledgeor information sufficientto form a belief

asto theti-uthofthe allegations.

         9.     SNAH deniesthe allegations directed at it in paragraph9 ofthe First Count ofthe

Complaint. As to other parties, SNAH lacks knowledge or information sufficient to form a belief

as to the truth ofthe allegations.

         10.    SNAH denies the allegations directed at it in paragraph 10 of the First Count ofthe

Complaint. As to other parties, SNAH lacks knowledge or information sufficient to form a belief

as to the truth of the allegations.

         11.    SNAHdeniesthe allegationsdirected at it in paragraph11 ofthe First Countofthe

Complaint. As to otherparties, SNAHlacks knowledgeor information sufficientto form a belief

asto the ta-uthofthe allegations.
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 5 of 9 PageID: 51



          12.   SNAHdeniesthe allegationsdirected at it in paragraph 12 ofthe First Countofthe

Complaint. As to other parties, SNAHlacks knowledgeor infonnation sufficientto form a belief

as to the truth ofthe allegations.

         13.    SNAHdeniesthatPlaintiffis entitledto thereliefrequestedinthe"WHEREFORE"

paragraph immediately following Paragraph 11 of the First Count ofthe Complaint.

                                           SECOND COUNT
      (BREACH OF EXPRESS AND IMPLIED WARRANTIES - ALL DEFENDANTS)

        1.      SNAH repeats it prior responses as if fully set forth herein.

        2.       SNAHdenies the allegations directed at it in paragraph2. As to otherparties,

SNAHlacks knowledgeor informationsufficientto form a beliefas to the truth ofthe

allegations.

        3.      SNAHdeniesthe allegations directed at it in paragraph3. As to otherparties,

SNAH lacks knowledge or information sufficient to form a belief as to the truth of the

allegations.

        4.      SNAHdeniesthe allegations directed at it in paragraph4 ofthe SecondCount of

the Complaint. As to otherparties, SNAHlacks knowledgeor information sufficientto form a

beliefas to the truth ofthe allegations.

        5.      SNAH deniesthe allegationsdirected at it in paragraph4 ofthe SecondCount of

the Complaint. As to otherparties, SNAHlacks knowledgeor information sufficientto form a

beliefas to the tmth ofthe allegations.

        6.      SNAHdeniesthat Plaintiffis entitled to thereliefrequestedin the

"WHEREFORE"paragraphimmediately followingparagraph5 ofthe SecondCount ofthe

Complaint.

                                     AFFIRMATIVE DEFENSES

        1.      Plaintifffails to state a causeofaction for whichreliefmaybe granted.

                                                  5
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 6 of 9 PageID: 52



        2.      Plaintiffs claims arebarred because it has failed tojoin indispensable parties.

        3.      The Court lacksjurisdiction over SNAH.

        4.      Plaintiffs claims are barred or subject to transfer due to improper venue.

        5.      Plaintiffs claims are barred by the statutes of limitation and repose.

        6.      Plaintiffs claims are barred to the extent that Plaintiff misused the products at

issue and failed to read and/or otherwise take notice ofthe directions for use andwarnings.

        7.      Plaintiff failed to exercise ordinary care for his own personal safety and welfare,

which was the proximate cause ofthe injuries and damages alleged.

        8.      Plaintiffs claims arebarred because Plaintiffknew ofthe hazardthatultimately

injured him and confronted the hazard knowingly.

        9.      Plaintiff s claims are barred by the state of the art in the manufacturing process.

        10.     Plaintiffs claims are barred by N.J. S.A. 2A:58C-3(1), inasmuch as there was not

a practical andtechnically feasible alternative design that would haveprevented the alleged harm

without substantially impairing the reasonably anticipated or intended function oftheproducts.

        11.     Plaintiffs claims are barred by N.J. S.A. 2A:58C-3(2), because the characteristics

ofthe products at issue are open and obvious.

        12.     Plaintiffs claims are barred by N. J. S.A. 2A:58C-3(3) and N. J. S. A. 2A:58C-4

because Plaintiff was adequately warned and instructed about unavoidably unsafe aspects, if any,
ofthe products at use.

        13.     Plaintiff s accident was caused by independent and/or superseding actions of

persons or entities other than SNAH and for whom SNAH is no way responsible or liable.

        14.    At all relevant times, SNAH's products complied with industry standards and

federal and state standards andregulations governing the manufachiring, sale, packaging, and

distribution of said products.


                                                  6
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 7 of 9 PageID: 53



           15.   The products at issue, when placed into the stream of commerce, were reasonably

 safe as definedunderNewJerseylaw.

          16.    Plaintiff s claims are barred in whole or in part by the doctrines of resjudicata

and/orcollateral estoppel.

          17.    The docb-ine of spoliation and the failure to preserve evidence necessary to the

determination ofthe alleged claims barplaintiffs claims against SNAH in whole or in part.

          18.    Plaintiffs claims are barred, or in the alternative, the damages to which plaintiffs

are entitled must be reduced under the doctrine of comparative negligence. N. J. S.A. 2A: 15-5.1

et seq.


          19.    If SNAH is found to be negligent or at fault for the acts alleged in the Complaint,

and such liability is less than 60%, SNAH is responsible only for the percentage directly

attributable to SNAH. N.J. S.A. 2A: 15-5. 3.

          20.    Plaintiffs damages should be reduced pursuant to N. J. S.A. 2:A1 5-97 (Collateral

Source Rule).

          21.    Plaintiffs conduct, including comparative negligence and assumption of risk,

caused the damages claimed herein, and said damages should be proportionately reduced.

          22.    To the extent that Plaintiff seeks punitive damages, these damages are improper,

unwarranted and unconstitutional.

          23.    SNAH reserves the right to assert any and/or all applicable affirmative defenses

whichdiscoverymay reveal to be appropriate.

          24.    SNAHadopts andherebyincorporatesby reference all affirmativedefensesraised

by all other defendants and third-parties who are now or are later named in this action.

                                          CROSSCLAIMS

          SNAHasserts the following crossclaims:
 Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 8 of 9 PageID: 54



        1.        If Plaintiff is found to have sustained damages through carelessness, recklessness,

and/or negligence other than that ofPlaintiffhimself, including but not limited to, the manufacture

and distribution of any product(s), breach of warranty or misrepresentations, either express or

implied, and in strict liability in tort, these damages will have been caused and brought about by

reason of the carelessness, recklessness, and/or negligence of Global Velo, Inc. d/b/a M

Motobecane U. S.A, d/b/aMotobecane, BikesDirect. com, JohnDoes 1-10, andABC Corps., 1-10

("Co-Defendants"), with indemnification and/or contribution to SNAH as implied-in-fact or

implied-in-law.

       2.         If SNAH is found liable to Plaintiff for the injuries and damages set forth in the

Complaint, Co-Defendants will be liable jointly and severally to SNAH and will be bound to

indemnify SNAH.

       3.         SNAH is entitled to contribution, in whole or in part, from Co-Defendants, together

with the costs and disbursements.

       4.      If Plaintiff recovers a judgment against SNAH, by operation of law or otherwise,

SNAH is entitled to judgment, contribution and indemnity over and against Co-Defendants, their

agents, servants and/oremployees, byreasonoftheir carelessness, recklessness, and/ornegligence

for the amount of any such recovery, or a portion thereof, in accordance with principles of law

regarding apportionment of fault and damages, along with costs, disbursements and expenses,

includingreasonableattorney fees.

       WHEREFORE, SNAH demands judgment dismissing the Complaint, and in the event of

anyjudgment againstSNAH,it demandsjudgment, contribution and/orindemnity overandagainst

Co-Defendants for the amount of all such recovery or a portion thereof, in accordance with the

principles of law regarding apportionment of fault and damages, along with costs and

disbursements, including reasonable attorney fees.


                                                   8
Case 2:19-cv-20234-BRM-JAD Document 5 Filed 12/03/19 Page 9 of 9 PageID: 55



                                      JURY DEMAND

       SNAHdemandstrial byjury on all issues.

                                 LITTLETON PARK JOYCE UGHETTA & KELLY LLP




                           By:            ^^T^/i
                                 Robert J. Kelly, Esq.
                                 Christine M. Emery, Esq.
                                 Attorneys for Defendant Shimano North America Holding, Inc.
                                 141 West Front Street, Suite 120
                                 Red Bank, New Jersey 07701
                                 (732) 530-9100


Dated: December 3, 2019
